—Judgment, Supreme Court, New York County (Alfred H. Kleiman, J.), rendered October 25, 1991, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree and sentencing him to a definite term of 60 days imprisonment and to 4 years and 10 months of probation and the imposition of a $2500 fine, unanimously affirmed.
In view of the court’s curative instructions and charge to the jury we find defendant was not deprived of a fair trial. Concur—Sullivan, J. P., Rosenberger, Ellerin and Kupferman, JJ.